Exhibit 10.2

Final

Approved by the Compensation Committee on March 2, 2015

 

LOGO [g893864g98j20.jpg]

Career Education Corporation

2015 Annual Incentive Award Program

pursuant to the

2008 Incentive Compensation Plan



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

 

ARTICLE 1

PURPOSE AND PERFORMANCE PERIOD

1.1 Purpose. This document is created to set forth the terms and conditions for
certain Grantees who have been selected to participate in the Annual Incentive
Award portion of the Plan for calendar year 2015. To the extent that there is
any conflict between the terms of this document and the terms of the Plan, the
Plan shall control.

1.2 Performance Period. This document is effective for certain Annual Incentive
Awards calculated for Grantees under the Plan relating to calendar year 2015.
The 2015 Annual Incentive Awards earned pursuant to this Program shall be paid
no later than March 15, 2016.

1.3 No Misconduct. If at any time prior to the date the 2015 Annual Incentive
Award is paid by the Company or an Affiliate, a Grantee is determined by the
Administrator to have engaged in Misconduct, then no such Annual Incentive Award
shall be paid to such Grantee.

ARTICLE 2

DEFINITIONS

Capitalized terms used but not otherwise defined herein shall have the meanings
ascribed to such terms in the Plan. The following words and phrases shall have
the following meanings:

2.1 “Administrator” means a committee consisting of the Senior Vice President
and Chief Financial Officer, the Senior Vice President and General Counsel, and
the Senior Vice President and Chief Human Resources Officer (or their respective
designees), and/or any other executive officer as determined by the Committee.

2.2 “Affiliate” means any corporation, campus, or other entity that, directly or
indirectly through one or more intermediaries, is owned by the Company.

2.3 “Corporate Employee” means an employee of the Company or an Affiliate whose
primary duties relate to corporate-level activities (rather than Education
Group-level activities). Status as a Corporate Employee will be determined by
the Administrator.

2.4 “Covered Management Position” means a position within the Company which the
Company has determined to be covered under 34 C.F.R.
Section 668.14(b)(22)(iii)(C).

2.5 “EBITDA” means (a) at the Corporate organizational level, earnings from
continuing operations of the Company (and its Affiliates), minus earnings from
the Transitional Group, plus earnings from Culinary Arts, or (b) at an Education
Group organization level, earnings from the relevant Education Group; but in
each case determined before interest, taxes, depreciation and amortization, and
before amounts paid under this Program, the Key Executive Program and any other
annual cash bonus program of the Company or any Affiliate. EBITDA shall be
calculated using the earnings and other amounts as reported on the Company’s
Form 10-K for the year ending on December 31, 2015 (which is prepared in
accordance with the generally accepted accounting principles in the U.S.). To
the extent the information reported on the Form 10-K is not sufficiently
specific to provide data for a specific amount or Education Group, the data will
be obtained from the Company’s Finance Department and will be based on the data
upon which the information in the Form 10-K is based.

2.6 “EBITDA Performance Factor” means, with respect to the Company (and its
Affiliates) and each Education Group, a percentage (expressed to the second
decimal place) determined pursuant to the table set forth in the applicable
memorandum from the Company setting forth the criteria for a Grantee’s
Award. The EBITDA Performance Factor may not be less than 0% nor more than 200%.

 

Program Effective January 1, 2015   Page 2 of 7



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

 

2.7 “Education Group” means each of the following:

“Career Colleges,” which shall mean the Company’s Career Colleges Group
financial reporting segment;

“Career Colleges, excluding Regionally Accredited,” which shall mean the
Company’s Career Colleges Group financial reporting segment, excluding the
Regionally Accredited reporting unit therein;

“Regionally Accredited,” which shall mean the separate financial reporting unit
referred to as such within the Company’s Career Colleges financial reporting
segment;

“Culinary Arts,” which shall mean the Company’s Le Cordon Bleu culinary arts
campuses;

“Career Schools,” which shall collectively refer to Career Colleges and Culinary
Arts;

“University Group,” which shall collectively refer to AIU and CTU;

“AIU,” which shall mean American InterContinental University;

“CTU,” which shall mean Colorado Technical University; and

“Transitional Group,” which shall mean the Company’s Transitional Group
financial reporting segment which includes those campuses that are designated by
the Company as being in “teach-out.”

2.8 “Eligible Earned Wages” means compensation for services performed in an
incentive-eligible position that is eligible for inclusion when determining a
Grantee’s Annual Incentive Award. Eligible Earned Wages are based on base
earnings during the Performance Period only and exclude any other payments made
during the Performance Period (i.e., teach pay, allowances, reimbursements,
equity grants, bonuses, incentive payments, short-term disability payments,
long-term disability payments, etc.). Notwithstanding the foregoing, (a) to the
extent any individual becomes employed by the Company or any of its Affiliates
on or after November 1, 2015, or first moves into an incentive-eligible position
on or after November 1, 2015, such individual will not have any Eligible Earned
Wages for the Performance Period, and (b) except as set forth in Section 3.1
hereof, to the extent any individual does not remain employed by the Company or
an Affiliate as of the last day of the Performance Period, such individual will
not have any Eligible Earned Wages for the Performance Period.

2.9 “Key Executive Program” means the Career Education Corporation 2015 Annual
Incentive Award Program for Key Executives.

2.10 “Misconduct” means any one of the following in which a Grantee may engage
prior to or during the Performance Period or any time thereafter, but prior to
the date the 2015 Annual Incentive Award is paid: (a) any act of intentional
misconduct, dishonesty, gross negligence, conscious abandonment, or neglect of
duty; (b) any violation of the Company’s Code of Conduct, policies on
maintaining confidentiality of proprietary information, Code of Ethics or
non-discrimination or anti-harassment policy; (c) any commission of a criminal
activity, fraud, or embezzlement; (d) any failure to reasonably cooperate in any
investigation or proceeding concerning the Company or any of its Affiliates;
(e) any unauthorized disclosure or use of confidential information or trade
secrets; (f) any violation of any enforceable restrictive covenant, such as a
non-compete, non-solicit, or non-disclosure agreement between the Grantee and
the Company or an Affiliate; or (g) any conduct that causes the Grantee to be
ineligible for benefits pursuant the applicable Company severance plan.

2.11 “Performance Period” means the calendar year ending December 31, 2015.

2.12 “Plan” means the Career Education Corporation 2008 Incentive Compensation
Plan, as amended.

 

Program Effective January 1, 2015   Page 3 of 7



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

 

2.13 “Program” means this 2015 Annual Incentive Award Program which is
established under the Plan.

2.14 “Revenue” means the revenue that is received during the normal course of
business by the University Group as a whole, or by AIU or CTU, as applicable to
a particular Grantee, based on the Revenue as reported on the Company’s Form
10-K for the year ending December 31, 2015 (which is prepared in accordance with
the generally accepted accounting principles of the U.S.).

2.15 “Revenue Multiplier” means, with respect to each of the University Group,
AIU and CTU, a percentage determined pursuant to the table set forth in the
applicable memorandum from the Company setting forth the criteria for a
Grantee’s Award. The Revenue Multiplier may not be less than 60% nor more than
150%.

2.16 “Target Incentive Percentage” means a Grantee’s target Annual Incentive
Award percentage of Eligible Earned Wages as communicated to the Grantee.

2.17 “Targeted EBITDA” means, with respect to the Company (and its Affiliates)
and each Education Group, the targeted EBITDA of the applicable organizational
level for the Performance Period as approved by the Committee, which shall be
consistent with the Company’s 2015 operating plan approved by the Board of
Directors of the Company.

2.18 “Targeted Revenue” means, with respect to each of the University Group, AIU
and CTU, the targeted amount of Revenue to be received by the applicable
organizational level for the Performance Period as approved by the Committee,
which shall be consistent with the Company’s 2015 operating plan approved by the
Board of Directors of the Company.

ARTICLE 3

ELIGIBILITY

3.1 Eligibility. The Grantees for the Performance Period are employees in
incentive-eligible positions who are not in a Covered Management Position and
are classified by the Company as Grade E61 or higher. Grantees are separately
notified of their eligibility to participate in the Program. Employees who
participate in the Key Executive Program are not eligible Grantees for purposes
of this Program. If an individual is in a Covered Management Position at any
point during the Performance Period, then such individual will not be eligible
for an award or payment under this Program. In addition, (a) to the extent an
individual is newly hired by the Company or any of its Affiliates or first moves
into an incentive-eligible position on or after November 1, 2015, such
individual shall not be eligible to receive an Annual Incentive Award pursuant
to this Program, and (b) subject to Section 1.3 hereof and unless otherwise
determined by the Committee, a Grantee must be employed by the Company or an
Affiliate on the last day of the Performance Period in order to be eligible to
receive an Annual Incentive Award payment hereunder. Notwithstanding the
foregoing, and subject to Section 1.3 hereof, if a Grantee’s employment with the
Company is terminated by the Company without Cause as part of a reduction in
force on or after October 1, 2015, then such Grantee shall remain eligible to
receive an Annual Incentive Award pursuant to this Program and such Grantee’s
Eligible Earned Wages earned during the Performance Period prior to his or her
termination shall continue to be Eligible Earned Wages for purposes of this
Program; provided that, unless otherwise determined by the Committee, such
Grantee shall not be eligible for a payment hereunder to the extent such Grantee
received a severance package in connection with such termination and such
severance package contained a payment related to or otherwise based on annual
bonus. In all cases, to the extent a Grantee is no longer employed by the
Company or an Affiliate on the date the Annual Incentive Award becomes payable
pursuant to this Program (a “Separated Grantee”), then the Annual Incentive
Amount shall only be paid to such Separated Grantee to the extent the Separated
Grantee has executed a release of claims against the Company and its Affiliates,
which release must be in a form satisfactory to the Administrator, prior to the
payment date for such Annual Incentive Award. In addition, if applicable law
requires that any such release be subject to a revocation period in order to
become fully effective, payment of

 

Program Effective January 1, 2015   Page 4 of 7



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

 

the Annual Incentive Award to a Separated Grantee shall only be required if,
prior to the payment date for the Annual Incentive Award, the applicable
revocation period for the release has lapsed without any such revocation
occurring.

ARTICLE 4

AWARD AMOUNT

4.1 Annual Incentive Award Weightings. The following table identifies the Annual
Incentive Award element weightings based on the performance components and
Grantee classification for Grantees who are Corporate Employees and for Grantees
who are part of an Education Group. Grantee classification will be determined by
the Administrator and communicated to the Grantee.

 

     EBITDA Performance
Component        

Grantee Classification

   Corporate
EBITDA   Education
Group
EBITDA   Individual
Goals   Total

Corporate Employee

   80%     20%   100%

Career Colleges

   40%   40%   20%   100%

Career Colleges (excluding Regionally Accredited)

   40%   40%   20%   100%

Regionally Accredited

   40%   40%   20%   100%

Culinary Arts

   40%   40%   20%   100%

Career Schools

   40%   40%   20%   100%

University Group*

   40%   40%   20%   100%

AIU*

   40%   40%   20%   100%

CTU*

   40%   40%   20%   100%

Transitional Group

   40%   40%   20%   100%

 

* Grantees with a University Group, AIU or CTU classification will have the
portion of their Award that is based on the EBITDA Performance Component subject
to the Revenue Multiplier described in Section 4.3.

For Grantees performing services during the Performance Period in multiple
Grantee classifications, the percentages set forth in the tables above may be
subject to proration pursuant to Section 5.2 hereof.

4.2 EBITDA Performance Component. In respect of the EBITDA performance
component, each Grantee will be eligible to receive a payment equal to the
result of applying the following formula to such Grantee (subject to adjustment
for certain Grantees as provided in Section 4.3):

A x B x C x D:

Where:

 

  “A” equals such Grantee’s Eligible Earned Wages;

  “B” equals such Grantee’s Target Incentive Percentage;

  “C” equals the percentage set forth in the applicable box set forth in the
relevant “EBITDA Performance Component” column in the table in Section 4.1
hereof; and

  “D” equals the applicable EBITDA Performance Factor for the relevant
organizational level.

To the extent the performance of more than one organizational level applies
based on the chart set forth in Section 4.1, then in order to determine the
relevant payout pursuant to this Section 4.2, the formula set forth above shall
be performed at both organizational levels, and the result shall be aggregated.

 

Program Effective January 1, 2015   Page 5 of 7



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

 

4.3 Revenue Multiplier. For a Grantee who is employed in the University Group,
AIU or CTU, the aggregate amount determined pursuant to Section 4.2 above for
such Grantee shall be multiplied by the applicable Revenue Multiplier, and such
product shall be the amount payable to such Grantee for the EBITDA performance
component of his or her Annual Incentive Award.

4.4 Individual Goals Performance Component. For the individual goals performance
component, each Grantee will be eligible to receive a payment based on the
percentage set forth in the applicable box in the “Individual Goals” column set
forth in the table in Section 4.1 hereof, calculated as set forth in this
Section 4.9. For 2015, achievement of target performance with respect to
individual performance goals will result in a 60% payout factor for all
Grantees. The individual goals performance component of a Grantee’s Annual
Incentive Award shall be determined based upon a Grantee’s achievement of the
individual performance goals, and weighting of such goals, established by the
Grantee’s manager or department head, as applicable, and recorded in the
Company’s performance management system as the Grantee’s “AIP Goals” for the
Performance Period. Notwithstanding the foregoing, if the Company does not
achieve EBITDA at the corporate organizational level for the Performance Period
equal to or greater than 85% of Targeted EBITDA, then Grantees shall not be
eligible for any payment based on the individual goals performance component.

4.5 Adjustment. The individual goals performance component of each Grantee’s
Annual Incentive Award (determined without application of this Section 4.5) is
subject to adjustment by managers. Such adjustment may be negative for those
Grantees who do not achieve the applicable goals, and positive for those
Grantees who demonstrate outstanding accomplishments. For purposes of applying
this Section 4.5, any positive adjustment made to the individual goals
performance component of the Annual Incentive Award of one Grantee must result
in a dollar-for-dollar negative adjustment to the individual goals performance
component of the Annual Incentive Award of one or more other Grantees so that,
in the aggregate, the application of the adjustment described in this
Section 4.5 to all the Grantees shall not result in any additional cost to the
Company and its Affiliates for the group of Grantees over which a particular
manager retains authority.

ARTICLE 5

MISCELLANEOUS

5.1 Miscellaneous. The Committee may modify or terminate this Program at any
time and for any reason, effective at such date as the Committee may determine,
without the approval of the Grantees or stockholders of the Company. Without
limiting the foregoing, the Committee reserves the right to adjust EBITDA, the
EBITDA Performance Factor, Revenue, the Revenue Multiplier, Targeted EBITDA,
Targeted Revenue, the Target Incentive Percentage, the applicable individual
goals, or any other related classification or determination for any and all
Grantees for any reason, including if, in the Committee’s sole discretion, any
unforeseen or unplanned event results in a positive or negative impact on the
performance of the Company (or its Affiliates) during the Performance Period or
its overall financial position. All such modifications or terminations to this
Program shall be binding on all Grantees.

5.2 Proration. For a Grantee who moves between two or more incentive-eligible
positions (whether at the corporate or Education Group organizational level)
during the Performance Period, a proration may be applied to determine the
amount due to such Grantee pursuant to Article 4 hereof. To the extent it
applies, such proration shall be determined in the discretion of the
Administrator, and shall be based on relevant factors, which may include, but
shall not be limited to, (a) the relative time spent by such Grantee working at
each level, and (b) the extent to which corporate or an Education Group was
charged for the services of such Grantee. Unless otherwise determined by the
Administrator, such proration will be based on whole months (rather than a
day-by-day basis), and for purposes of such proration, actions taken prior to
the fifteenth day of any month will be deemed to have happened on the first day
of that month, while action taken on or after the fifteenth day of any month
will be deemed to have happened on the first day of the following month.

 

Program Effective January 1, 2015   Page 6 of 7



--------------------------------------------------------------------------------

LOGO [g893864g97v36.jpg]

 

5.3 Compliance With Laws. This Program was created to comply with the “incentive
compensation” provisions of the Higher Education Act, 20 U.S.C.§ 1094(a)(20),
and with the implementing regulations of the U.S. Department of Education
(“ED”), located at 34 C.F.R.§ 668.14(b)(22). The Company is aware that the ED
regulations changed, effective July 1, 2011, and this Program has been created
to comply with changed regulations that took effect July 1, 2011. All provisions
of this Program will be interpreted and applied so as to be consistent with that
statute and those regulations. If at any time the Committee determines that any
potential compensation action would, or in the Committee’s sole discretion
might, violate that statute or those regulations, the Committee may in its sole
discretion elect not to pay such compensation. If the statute or regulations
change or if ED provides guidance that changes the Committee’s understanding of
how the statute and regulations will be applied, the Committee will make
appropriate changes to this Program, or may terminate this Program, in its sole
discretion, with or without advance notice to the Grantees. The Committee
reserves the right to modify any element of this Program, to decline to make any
payments under this Program, or to terminate this Program in its entirety, at
any time for any reason, in its sole discretion, with or without advance notice
to the Grantees.

 

Program Effective January 1, 2015   Page 7 of 7